EXHIBIT 10.3
EXECUTION VERSION




TRADEMARK LICENSE AGREEMENT
THIS TRADEMARK LICENSE AGREEMENT (this “Agreement”), dated as of October 23,
2015 (“Effective Date”), is entered into by and between Park Holding A.S., a
joint stock company established in Istanbul, the Republic of Turkey
(“Licensor”), on the one hand; and Ciner Enterprises, Inc., a Delaware
corporation (“Ciner Enterprises”), OCI Chemical Corporation, a Delaware
corporation (“OCI Chemical”), OCI Wyoming Holding Co., a Delaware corporation,
OCI Resource Partners LLC, a Delaware limited liability company, OCI Resources
LP, a Delaware limited partnership and OCI Wyoming LLC, a Delaware limited
liability company (collectively, “Licensee”), on the other hand (collectively,
the “Parties,” or individually, a “Party”).
RECITALS
A.WHEREAS, OCI Enterprises Inc., a Delaware Corporation (“Seller”), Ciner
Enterprises and Licensor, are party to that certain Share and Asset Purchase
Agreement, dated as of July 19, 2015 (as amended from time to time, the
“Purchase Agreement”), pursuant to which Ciner Enterprises has agreed to acquire
all of Seller’s right, title and interest in and to shares of the outstanding
capital stock of OCI Chemical, certain assets, and certain contract rights (all
as more particularly described in the Purchase Agreement, the “Transaction”);
B.WHEREAS, Seller, OCI Resource Partners LLC and OCI Resources LP entered into
that certain Omnibus Agreement, effective as of September 18, 2013 (the “Omnibus
Agreement”), pursuant to which Seller granted to each of the entities comprising
a part of the “Partnership Group” (as defined in the Omnibus Agreement) as of
the effective date thereof or thereafter, a nontransferable, nonexclusive,
royalty free right and sublicense to use the mark “OCI” and all trademarks,
service marks, logos and other indicia of origin of Seller using or containing
“OCI,” and “OCI” either alone or in combination with other words or elements
(collectively, the “OCI Marks”) (a) as part of its corporate name, company name
or partnership name, as the case may be, and (b) as a trademark and service mark
or as a part of a trademark or service mark for its products and services;
C.WHEREAS, OCI Chemical, OCI Wyoming Holding Co., OCI Resource Partners LLC, OCI
Resources LP, and OCI Wyoming LLC are, as of the Effective Date, subsidiaries of
Ciner Enterprises and will be operating under the management and control of
Ciner Enterprises;
A.    WHEREAS, OCI Chemical has been, prior to the consummation of the
Transaction, and Licensee is and will be, as of and following the Effective
Date, engaged in mining, exploring, producing, maintaining, processing,
marketing, distributing, exporting, selling, and offering for sale trona,
trona-based, and synthetic sodium products, including various commercial grades
of sodium carbonate (soda ash), sodium bicarbonate, sodium sesquicarbonate, and
all ancillary activities such as storage, transportation, logistics, and the
generation of energy required in connection therewith (the “Business”); and
B.    WHEREAS, Licensor desires to grant to Licensee a limited license to use
the CINER trademark and the trademarks, service marks, trade names, trade dress,
logos, certification marks, designs, slogans, names and symbols set forth on
Schedule A hereto (the “Licensed Marks”), in connection with

1

--------------------------------------------------------------------------------



Licensee’s offering of Authorized Products (as defined herein), as further
described below and subject to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the above premises and the representations,
warranties, covenants and agreements contained in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties agree as
follows:
Article I

LICENSE
Section 1.1    Trademark License. Subject to the terms of this Agreement,
Licensor hereby grants to each Licensee entity a non-exclusive, non-assignable,
fully-paid-up, royalty-free, limited license to use the Licensed Marks during
the Term (as defined herein) in the United States, Europe, South Africa and such
other territories which Licensor may in the future authorize Licensee in writing
(the “Territory”) (a) as part of its corporate name, company name or partnership
name, as the case may be, (b) in connection with the offering, promotion and
sale of the products and services of the Business offered under and using the
OCI Marks immediately prior to the Effective Date, and any other goods and
services which Licensor may in the future authorize Licensee in writing to offer
in the Territory using the Licensed Marks; and (c) in the domain names listed in
Schedule C (the “Authorized Products”), provided that such uses are otherwise in
accordance with this Agreement. Such use, if otherwise in accordance with this
Agreement, may include use of any of the Licensed Marks as a product name or
trademark, as a service mark, and in approved advertising or promotional
activities, stationery and merchandising used for promotional purposes,
including pens, caps and shirts.
Section 1.2    Limited Use.
(a)    Except as expressly provided for in this Agreement, Licensee shall have
no other rights to use the Licensed Marks or any associated logos, or any marks
or logos confusingly similar thereto. No other use of the Licensed Marks shall
be made by Licensee without the prior written consent of Licensor, which may be
withheld by Licensor in its sole discretion.
(b)    Licensee may not use the Licensed Marks or any portion thereof as part of
an Internet domain name unless such use is specifically approved by Licensor in
writing in advance of Licensee’s registration thereof; provided that if Licensor
does not respond and approve, reject, or request changes to such domain name
within fifteen (15) days of receipt from Licensee, such domain name shall be
deemed approved. Licensee may use the Licensed Marks in connection with
Licensee’s business to maintain Internet websites offering or promoting the
Authorized Products bearing or sold using the Licensed Marks, provided that (1)
such Internet websites (including their content and look and feel) and the goods
and services offered using the Licensed Marks otherwise comply with this
Agreement and shall be subject to Licensor’s approval; and (2) such Internet
websites do not sell or functionally permit the sale of goods or services to
Persons outside the Territory. Except as specifically authorized by this Section
1.2(b), the license granted by this Agreement for Licensee to use the Licensed
Marks expressly excludes use on the Internet or in any other

2





--------------------------------------------------------------------------------



electronic media in which the receipt of content requires the use of a computer,
cellular phone, mobile device, handheld electronic device or similar electronic
device, and such rights are specifically reserved to Licensor.
(c)    Licensee shall display the Licensed Marks, on all Authorized Products and
on all other materials on which the Licensed Marks are used, in such format as
they are set forth on Schedule A hereto and at all times in accordance with
Licensor’s brand guidelines attached hereto as Schedule B (as the same may be
updated by Licensor from time to time, the “Brand Guidelines”). The colors,
elements and proportions of the Licensed Marks must be displayed by Licensee as
shown in the Brand Guidelines. Licensee shall use the symbols ® or ™, as
appropriate under requirements of applicable laws, and shall display all such
legends, markings and notices as may be included in the Brand Guidelines to
provide notice of Licensor’s trademark rights, maintain or preserve the Licensed
Marks and Licensor’s rights therein.
(d)    Upon execution of this Agreement, Licensee shall deliver to Licensor for
Licensor’s advance written approval artwork, images or any other type of
specimens reasonably requested by Licensor showing Licensee’s proposed use of or
embodying the Licensed Marks; provided that if Licensor does not respond and
approve, reject, or request changes to such proposed uses within thirty (30)
days of receipt from Licensee, such uses shall be deemed approved. Licensee
shall have no right to use the Licensed Marks in connection with any promotion,
marketing activity or event, sponsorship, third party cooperation or
partnership, social responsibility activity or other public or consumer-facing
event without first obtaining Licensor’s prior written consent to such proposed
use and Licensee’s plans. Licensee shall submit samples of materials and
specimens bearing the Licensed Marks upon reasonable request by Licensor during
the Term to verify compliance with the Brand Guidelines and this Agreement.
Attached hereto as Schedule D are examples of artwork that have been approved by
Licensor. Licensor shall have the right to require Licensee at any time to make
changes to its use of the Licensed Marks, or to cease any use of the Licensed
Marks, in the event that Licensor determines in its sole discretion that such
use is not in accordance with this Agreement or the Brand Guidelines, and
Licensee shall make all such changes, or cease any such use, at Licensee’s
expense, as requested by Licensor.
Section 1.3    Quality Control.
(a)    The quality of the goods and services to which each approval pertains, or
as set forth in the Brand Guidelines, as applicable, shall be the standard for
that particular type of goods and services, unless Licensor changes the quality
standards. Licensee shall, at Licensee’s expense, maintain quality standards for
all of the goods and services offered by it in connection with the Licensed
Marks that are substantially equivalent to or stricter than the standard
established by Licensor’s approval or the Brand Guidelines, as applicable, for
the particular type of use involved. Licensor shall have the sole right to
determine reasonably whether the goods and services of Licensee meet the quality
standards established by Licensor and this Section 1.3(a). In the event that
Licensee is determined by Licensor to be using any Licensed Mark in a manner not
in accordance with the approvals described herein or the quality standards set
forth in the Brand Guidelines, as applicable, Licensor shall provide written
notice of such unacceptable use including the reason why applicable approvals or
quality standards are not being met. If acceptable proof that approvals or
quality standards set forth in the Brand Guidelines are met is not provided to
Licensor within thirty (30) days after such notice, Licensee’s license to use
such Licensed Mark shall be terminated and shall not be renewed absent written
authorization from Licensor.

3





--------------------------------------------------------------------------------



(b)    Licensee shall, at Licensee’s expense, comply with all applicable laws
and regulations and obtain all governmental approvals pertaining to the sale,
distribution, and advertising of goods and services in association with the
Licensed Marks, including the Authorized Products and the conduct of the
Business in the Territory in connection with the Licensed Marks. At the
reasonable request of Licensor, Licensee shall permit representatives of or
appointed by Licensor to inspect Licensee’s facilities upon reasonable notice
and during normal business hours to determine whether Licensee is maintaining
the quality standards and is complying with the Brand Guidelines and the other
terms and conditions of this Agreement. Licensee shall, at Licensee’s expense,
make all changes requested by Licensor as a result of such inspections. It is
acknowledged and agreed that Licensor is maintaining all control over the
quality of the goods and services offered using the Licensed Marks and nothing
contained in this Section 1.3(b) shall be construed as diminishing or impairing
such rights.
(c)    Ownership; Goodwill. Licensee acknowledges and agrees that Licensor is
the owner of the Licensed Marks, including the trademark registrations and
applications for registration set forth on Schedule A and all goodwill related
thereto, and all use of the Licensed Marks and any accrued goodwill shall inure
solely to the benefit of Licensor. Licensee further agrees that it shall not,
directly or indirectly, during the Term or thereafter, anywhere in the world:
(a) challenge, contest or question the validity of the license granted herein,
the validity of the Licensed Marks or Licensor’s ownership thereof; (b)
represent that it has any ownership in such Licensed Mark or registration
thereof or make application to register any of the Licensed Marks or any
component or translation thereof, or any term or designation confusingly similar
thereto; (c) permit any action or omission in derogation of any of the rights of
Licensor in or to the Licensed Marks; (d) attempt to sublicense the Licensed
Marks to any Person; (e) otherwise seek to claim or appropriate the Licensed
Marks as its own property; (f) use the Licensed Marks or Licensor’s name in
connection with any activity that involves criminal misconduct or other act of
moral turpitude, or any content or materials that infringe or violate any
intellectual property rights of any third party, or that are libelous or
defamatory, obscene, pornographic, or sexually explicit, in each case as
determined by Licensor in its reasonable discretion; (g) use the Licensed Marks
or Licensor’s name, or conduct the Business as it relates to the Licensed Marks
in any manner that is illegal, might dilute the distinctiveness of such assets
or would reasonably be expected to injure the value of the Licensed Marks or the
goodwill associated therewith or with Licensor or otherwise disparage Licensor;
or (h) use the Licensed Marks in any manner inconsistent with this Agreement.
Section 1.4    Licensed Marks Owned by Affiliates. To the extent that any Person
directly or indirectly controlling, controlled by, or under common control with,
such Person (“Affiliate”) of Licensor has any interest in the Licensed Marks,
Licensor grants the licenses (or sublicenses as the case may be) set forth in
this Agreement on behalf of itself and such Affiliate.
ARTICLE II    

PROSECUTION; NOTIFICATION OF INFRINGEMENTS
Section 2.1    Prosecution. During the Term, Licensor shall be responsible, at
its sole cost and expense and at its discretion, for preparing, filing,
prosecuting and maintaining any registrations or applications for registrations
of the Licensed Marks in the Territory. Upon request, Licensee shall assist
Licensor in prosecuting and maintaining such trademark applications and
registrations. As of the Effective

4





--------------------------------------------------------------------------------



Date, Licensor intends to file certain applications for registration of the
Licensed Marks in jurisdictions in the Territory in which the Licensed Marks are
not registered as of the Effective Date provided that such rights are reasonably
available for registration by Licensor. If Licensee desires to request that
Licensor file additional applications for registration of the Licensed Marks in
the Territory during the Term, the Parties will consider the request in good
faith; provided that Licensor shall have ultimate authority to decide whether to
pursue the requested registrations. Licensee shall promptly notify Licensor in
writing of any and all uses of infringing trademarks, unfair competition, or
colorable imitations of, or any legal action or threatened legal action
involving the Licensed Marks that come to its attention. In the event that any
of the Licensed Marks is infringed or misappropriated by a third party, or
becomes subject to any legal action, Licensor shall have the sole authority to
conduct an action for infringement, cancellation, or misappropriation or control
the prosecution and defense of any such action, and Licensee shall provide
reasonable assistance to Licensor if so requested by Licensor. The decision as
to whether to prosecute such matters shall be left to the sole discretion of
Licensor.
ARTICLE III    

TERM AND TERMINATION
Section 3.1    Term. This Agreement and the rights and licenses granted in this
Agreement will become effective on the Effective Date and will continue until
terminated pursuant to Section 3.2 (“Term”).
Section 3.2    Termination. Licensor shall have the right to terminate this
Agreement immediately, by providing written notice to Licensee (i) in the event
that Licensee uses any of the Licensed Marks in any manner that is inconsistent
with the terms of this Agreement, (ii) in the event that Licensee breaches any
of the terms of this Agreement or fails to comply with applicable law and such
breach remains uncured or such failure to comply continues for a period of
thirty (30) days after written notice thereof; or (iii) in the event of (A)
Licensee’s voluntary or involuntary insolvency, (B) Licensee’s commission of an
action of bankruptcy, (C) adjudication of Licensee’s bankruptcy, (D) Licensee’s
filing of a petition for voluntary or involuntary bankruptcy or similar
proceeding, (E) an agreement between Licensee and its creditors generally is
entered into providing for extension or composition of debt, (F) a receiver is
appointed to administer the assets of Licensee, (G) the assets of Licensee are
liquidated, or (H) any distress, execution or attachment is levied on such of
its manufacturing or other equipment as is used in the production and
distribution of the goods or services offered using the Licensed Marks. Licensor
may also terminate this Agreement, or the license granted herein with respect to
any individual Licensee entity, by giving Licensee thirty (30) days’ prior
written notice in such case where (i) there is a transfer, whether direct or
indirect, of all or substantially all of the assets used by Licensee or such
individual entity (as applicable) in its conduct of the Business or the equity
interests, including stock, of Licensee or such individual entity (as
applicable) to a bona-fide third-party purchaser, whether by merger or sale or
otherwise, or a change in the controlling interest of Licensee or such
individual entity (as applicable); or (ii) (a) Ciner Enterprises at any time
ceases to be the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act) of more than fifty percent (50%) of the then outstanding
Voting Securities of OCI Resources LP or fifty percent (50%) of the then total
outstanding securities of OCI Resources LP, (b) the members of management of OCI
Resources LP, together with representatives of Ciner Enterprises, cease to hold
a majority of the seats on the board of directors, board of managers or similar
governing body, of OCI Resource Partners LLC, (c) OCI Resources LP ceases to
own,

5





--------------------------------------------------------------------------------



directly or indirectly, at least a majority of OCI Wyoming LLC, or (d) the
members of management of OCI Resources LP, together with representatives of
Ciner Enterprises, cease to hold a majority of the seats on the board of
directors, board of managers or similar governing body, of OCI Wyoming LLC.
“Voting Securities” of a Person shall mean securities of any class of such
Person entitling the holders thereof to vote in the election of, or to appoint,
members of the board of directors or other similar governing body of the Person.
Section 3.1    Effect of Termination. Upon termination of this Agreement,
Licensee’s rights to use the Licensed Marks shall automatically revert to
Licensor, and no later than ninety (90) days following such termination, (a)
Licensee shall cease all use of the Licensed Marks or any portion thereof, and
all terms that are confusingly similar thereto, or a colorable imitation or
translation of the Licensed Marks, and shall adopt trademarks, service marks,
trade names and, as applicable, corporate names, company names and partnership
names, that are not confusingly similar to the Licensed Marks; provided,
however, that any use of the Licensed Marks during such ninety (90) day period
shall continue to be subject to the terms of this Agreement; (b) at Licensor’s
request, Licensee shall destroy or return to Licensor, as directed by Licensor,
all materials and content upon which the Licensed Marks appear or embodying the
same (or otherwise modify such materials and content such that the Licensed
Marks are illegible or obliterated) and certify in writing to Licensor that each
Licensee entity has done so; (c) each Licensee entity shall change its legal
name so that there is no reference therein to CINER and shall make all necessary
filings and otherwise amend its organizational documents by such date; and (d)
if registration of a domain name utilizing one or more of the Licensed Marks is
permitted hereunder, upon the termination of this Agreement, Licensee shall
assign such domain names to Licensor and take all steps required by the
applicable domain name registrar to complete such assignment to Licensor within
thirty (30) days of such expiration or termination. In the event that this
Agreement is terminated by Licensor due to Licensee’s breach hereof or pursuant
to Section 3.2(i), (ii) or (iii), Licensee shall immediately cease all uses of
the Licensed Marks and comply with sub-sections (a) through (d) above.
Section 3.2    Survival. Sections 1.2(a), 1.3(c), 3.3, 3.4, 3.5, 4.1, 5.2, 5.3
and Article 6 shall survive termination of this Agreement.
Section 3.5    Injunctive Relief. It is acknowledged and agreed that the rights
and obligations set forth in this Agreement are unique and special and that the
breach thereof by Licensee will cause irreparable harm to Licensor. Upon breach
of this Agreement by Licensee, Licensor shall be entitled to specific
performance and injunctive relief without the need to post a bond or provide an
undertaking.
ARTICLE IV    
ASSIGNMENT
Section 4.1    Assignment of Agreement. Licensor may assign or otherwise
transfer (whether directly, by operation of law, or in connection with a merger,
acquisition, or sale of all or substantially all of its stock or of the assets
to which this Agreement pertains or otherwise) this Agreement, the Licensed
Marks (in whole or in part) or any of its rights or obligations in this
Agreement to any Person without Licensee’s consent. This Agreement and the
related rights and obligations are personal to Licensee and may not be sold,
assigned, delegated, sublicensed or otherwise transferred or encumbered, in
whole or in part, without the prior written consent of Licensor, which consent
may be withheld in Licensor’s sole discretion. Any

6





--------------------------------------------------------------------------------



such purposed assignment, pledge or transfer by Licensee without such prior
written consent from Licensor shall be void ab initio. For purposes of this
Agreement, the voluntary sale or transfer of any Licensee stock, Licensee assets
or ownership interest in or control of Licensee, or a change of control of any
entity that is a shareholder of Licensee, shall be deemed an assignment
hereunder. Any permitted assignee hereunder shall agree in a writing reasonably
satisfactory to Licensor to be bound by the terms and conditions of this
Agreement, and a copy of such writing shall be promptly delivered to Licensor.
No assignment by Licensee shall relieve Licensee of its obligations or any
liability hereunder.
ARTICLE V    
INDEMNITY; DISCLAIMER OF WARRANTY; LIMITATION OF LIABILITY
Section 5.1    Indemnity. Subject to the terms of this Agreement (including
Section 5.3), Licensor agrees to defend, indemnify and hold harmless each of the
Licensee entities from and against any and all losses, damages, settlements,
fees, expenses or costs (including reasonable attorneys’ fees) awarded against
such Licensee entity in a final judgment, to the extent arising directly and
solely from a third party claim that such Licensee entity’s use of the Licensed
Marks that is approved by Licensor in accordance with the terms of this
Agreement infringes the trademark rights of any third party under United States
law; provided that Licensee notifies Licensor in writing of any such final
judgment within ten (10) days of the issuance thereof. Each Licensee entity
agrees to defend, indemnify and hold harmless Licensor from and against any and
all losses, damages, settlements, fees, expenses or costs (including reasonable
attorneys’ fees) awarded against Licensor in a final judgment, to the extent
arising directly and solely from a third party claim that any use by any
Licensee entity of the Licensed Marks that is inconsistent with the terms of
this Agreement infringes the trademark rights of any third party under United
States law; provided that Licensor notifies Licensee in writing of any such
final judgment within ten (10) days of the issuance thereof.
Section 5.2    Disclaimer of Warranty. THE LICENSED MARKS ARE PROVIDED “AS IS”
TO LICENSEE. EXCEPT AS EXPRESSLY PROVIDED FOR IN THIS AGREEMENT, LICENSOR
DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, WITH REGARD TO THE LICENSED MARKS
AND THIS AGREEMENT, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE AND ANY WARRANTIES OF NON-INFRINGEMENT OR ANY
WARRANTIES ARISING FROM COURSE OF DEALING OR USAGE IN TRADE.
Section 5.3    Limitation of Liability.
(a)    EXCEPT WITH RESPECT TO LICENSOR’S INDEMNITY OBLIGATIONS PURSUANT TO
SECTION 5.1, LICENSOR’S TOTAL LIABILITY, WHETHER IN CONTRACT, TORT OR OTHERWISE,
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE LICENSED MARKS, SHALL NOT
EXCEED US$100,000.
(b)    NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL,
CONSEQUENTIAL, PUNITIVE, EXEMPLARY OR INCIDENTAL DAMAGES (INCLUDING LOST
PROFITS) ARISING FROM ANY CLAIM RELATING TO THIS AGREEMENT

7





--------------------------------------------------------------------------------



OR RESULTING FROM THE USE OF THE LICENSED MARKS, WHETHER THE CLAIM FOR SUCH
DAMAGES IS BASED ON WARRANTY, CONTRACT, TORT (INCLUDING NEGLIGENCE OR STRICT
LIABILITY) OR OTHERWISE, EVEN IF A REPRESENTATIVE OF SUCH PARTY IS ADVISED IN
ADVANCE OF THE POSSIBILITY OR LIKELIHOOD OF SAME.
ARTICLE VI    

MISCELLANEOUS
Section 6.1    Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given either (a) five (5) business days after
depositing the notice in the U.S. mail, first class postage prepaid, addressed
to the Party as set forth below, with proof of mailing; (b) two (2) business
days after posting if delivered by internationally recognized courier, with
proof of delivery, addressed to the Party as set forth below; or (c) upon
sending if sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, to the
Parties at the following addresses (or at such other address for a Party as
shall be specified by such Party by like notice):
(a)    if to Licensor:
Park Holding A.S.
Pasalimani Cad. No: 41,34674
Uskudar, Istanbul, Turkey
Attn: Ceyda Pence
Facsimile: +90 216 531 2444
E-Mail: ceyda.pence@cinergroup.com.tr


(b)    if to Licensee entities:
OCI Chemical Corporation
Five Concourse Parkway
Suite 2500
Atlanta, Georgia 30328
Attn: General Counsel
Facsimile: (770) 375-2438
E-Mail: NDaniel@ocienterprises.com



8





--------------------------------------------------------------------------------



Section 6.2    Law Governing Agreement; Consent to Jurisdiction. This Agreement
will be construed and interpreted according to the laws of the State of New
York, excluding any choice of law rules that may direct the application of the
laws of another jurisdiction. Each Party hereby submits to the non-exclusive
jurisdiction of any court (state or federal) sitting in the State of New York,
New York County, U.S.A., in any action, suit or proceeding with respect to this
Agreement or its subject matter. The Parties expressly submit and consent in
advance to such jurisdiction in the aforementioned courts, and each Party hereby
waives any objection that it may have based upon lack of personal jurisdiction,
improper venue or forum non conveniens.
Section 6.3    No Waiver. Waiver of or failure by a Party to complain of any
act, omission or default on the part of the other Party, no matter how long the
same may continue or how many times such shall occur, shall not be deemed a
waiver of rights, or of any similar future act, omission or default hereunder.
Any waiver will be valid only if set forth in a written instrument executed by
the waiving Party.
Section 6.4    Entire Agreement; Amendment. This Agreement (including the
schedules attached hereto) constitutes the entire agreement between the Parties
with respect to its subject matter and supersedes all other prior agreements and
understandings, both oral and written, between the Parties with respect to the
subject matter hereof. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing specifically designated as an amendment hereto, signed
by Licensor and each Licensee entity.
Section 6.5    Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement will nevertheless
remain in full force and effect, so long as the economic or legal substance of
the transaction contemplated by this Agreement is not affected in any manner
materially adverse to any Party. Upon such determination that any term or other
provision is invalid, illegal, or incapable of being enforced, the Parties will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible, in a mutually acceptable manner.
Section 6.6    Counterparts. This Agreement may be executed by signature pages
exchanged via facsimile, email or other electronic transmission and in one or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
Section 6.7    Interpretation. As used in this Agreement, the terms “including”
and “include” will mean “including without limitation” and “include without
limitation,” respectively. The Section headings contained in this Agreement are
for reference purposes only and will not affect the meaning or interpretation of
this Agreement. In resolving any dispute or construing any provision in this
Agreement, there shall be no presumption made or inference drawn (a) because the
attorneys for one of the Parties drafted the Agreement; (b) because of the
drafting history of the Agreement; or (c) because of the inclusion of a
provision not contained in a prior draft or the deletion of a provision
contained in a prior draft. The Parties acknowledge and confirm that they have
requested that this Agreement as well as all notices and documents contemplated
hereby be drawn in the English language.
Section 6.8    Further Assurances. Licensee shall cooperate with and provide
reasonable assistance to Licensor (including execution of instruments and other
documentation, the provision of

9





--------------------------------------------------------------------------------



testimony and taking such actions as Licensor may reasonably request) in order
to register and protect the Licensed Marks and enforce the terms hereunder.
Except as otherwise provided herein, all fees and expenses incurred in
connection with this Agreement will be paid by the Party incurring the same.
Section 6.9    [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

10





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed by their duly authorized representatives as of the Effective Date.


LICENSOR
PARK HOLDING A.S.


By: /s/ Dogan Pençe    
Name: Dogan Pençe    
Title: CFO    





















Signature Page



--------------------------------------------------------------------------------




LICENSEE
CINER ENTERPRISES, INC.
By: /s/ Ceyda Pençe    
Name: Ceyda Pençe    
Title: President and Chief Executive Officer    
OCI CHEMICAL CORPORATION
By: /s/ Kirk H. Milling    
Name: Kirk H. Milling    
Title: President and Chief Executive Officer    
OCI WYOMING HOLDING CO.
By: /s/ Kirk H. Milling    
Name: Kirk H. Milling    
Title: President and Chief Executive Officer    
OCI RESOURCE PARTNERS LLC
By: /s/ Kirk H. Milling    
Name: Kirk H. Milling    
Title: President and Chief Executive Officer    
OCI RESOURCES LP
By: OCI Resource Partners, its general partner


By: /s/ Kirk H. Milling    
Name: Kirk H. Milling    
Title: President and Chief Executive Officer    
OCI WYOMING LLC
By: /s/ Kirk H. Milling    
Name: Kirk H. Milling    
Title: Director    



Signature Page

